AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I ofl   IC,\
                                                                                                                                                    (j


                                      UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                          V.                                  (For Offenses Committed On or After November 1, 1987)


                          Saul Gomez-Guzman                                   Case Number: 3:19-mj-24188

                                                                              Chloe S. Dill"~
                                                                              Defendant's Attorne


REGISTRATION NO. 90867298
                                                                                                             FILED
THE DEFENDANT:                                                                                               OCT I 6 2019
 IZI pleaded guilty to count(s) 1 of Complaint                                                      _
                                               ------'-------------+----£Jl:6ttr.,u
                                                                                  u.""':s.u""'
                                                                                            1:s"'TR"'l"C:;;T-::c-=o-:-u-R-+
 •     was found guilty to count(s)                                             SOUTHERN DISTRICT ~- - "    T
       after a plea of not guilty.                                             -'                        DEPUTY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                       Nature of Offense                                                         Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              1•V\ TIME SERVED                            • ________ days
 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                          /           /l /                  //'             Wednesday, October 16, 2019
                          ,       /                     I                   Date of Imposition of Sentence
                      1                        1

    . d/ ,
Receive
                   / Ji'/
                 •i'11f1
                 I I'
                  ' ·-I ( X ',.A// /
                                          /    ·
                                                   1;
                                                   ··
                                                                            ~~
                                                                                        ---
              nusM
                                      /
                                                                            HONRABITTARRY M. KURREN
                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                      3: 19-mj-24188
